DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 23, drawn to a vehicular axle alignment apparatus, classified in G01B 5/25.
II. Claim 24, drawn to a spindle alignment apparatus, classified in G01B 3/00.
III. Claim 25, drawn to a method of using a vehicular axle alignment apparatus, classified in B60S 5/00.
IV. Claim 26, drawn to a method for aligning a first vehicular axle component with a second vehicular axle component, classified in B23P 2700/50.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The inventions are also mutually exclusive. This is because the product of Invention I comprises an axle clamping mechanism comprising an axle moveable element and three or more axle jaws, 10the three or more axle jaws angularly spaced apart about an axle axis that extends through a center of the axle opening in the first axial direction; the three or more axle jaws moveably coupled to the axle moveable element such that movement of the axle moveable element 15relative to the axle chuck body causes corresponding movement of the three or more axle jaws relative to the axle chuck body in corresponding directions toward or away from the axle axis; a spindle clamp assembly comprising: a spindle clamping mechanism comprising a spindle moveable element and three or more spindle jaws, the three or more spindle jaws angularly spaced apart about a spindle axis that extends through a center of the spindle opening in the 25second axial direction; the three or more spindle jaws moveably coupled to the spindle moveable element such that movement of the spindle moveable element relative to the spindle chuck body causes corresponding movement of the three or more spindle jaws relative to the spindle 30chuck body in corresponding directions toward or away from the spindle axis; a plurality of alignment rods extending from one of the axle clamp assembly and the spindle clamp assembly and releasably coupleable to the other one of the 21axle clamp assembly and the spindle clamp assembly at corresponding locations spaced apart from the axle axis and the spindle axis such that when the alignment rods are coupled at the corresponding locations, the axle axis and the spindle axis are aligned to be coaxial along a common axis and the alignment rods extend 5between the axle clamp assembly and the spindle clamp assembly in directions parallel to the common axis, which is not required by the product of Invention II. Likewise, the product of Invention II comprises an axle clamp assembly comprising: a first spiral clamping ring defining a first spiral clamping track; three or more first jaws, each first jaw comprising one or more first teeth 15engaged with the first spiral clamping track; and two or more alignment rods protruding from the axle clamp assembly; wherein interaction between the first spiral clamping track and the one or more first teeth upon rotation of the first spiral clamping ring causes radial direction movement of each of the three or more first jaws into the first opening to clamp the 20axle shaft between the three or more first jaws; a spindle clamp assembly comprising: a second chuck body defining a second opening for receiving the replacement spindle; a second spiral clamping ring defining a second spiral clamping track; 25three or more second jaws, each second jaw comprising one or more second teeth engaged with the second spiral clamping track; two or more receivers for slidably receiving the two or more alignment rods; a set screw for clamping one of the two or more alignment rods within a corresponding one of the two or more receivers to prevent movement between the 30axle clamp assembly and the spindle clamp assembly; wherein interaction between the second spiral clamping track and the one or more second teeth upon rotation of the second spiral clamping ring causes radial 26direction movement of each of the three or more second jaws into the second opening to clamp the replacement spindle between the three or more second jaws, which is not required by the product of Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I can be used to practice another and materially different process, such as a process which does not comprise inserting the first axle component through the axle opening; moving the axle movable element to thereby cause the three or more axle jaws to move toward the axle axis and into contact with the first axle component; inserting the second axle component through the spindle opening; 10moving the spindle movable element to thereby cause the three or more spindle jaws to move toward the spindle axis and into contact with the second axle component; and coupling the plurality of alignment rods to the other one of the axle clamp assembly and the spindle clamp assembly to thereby align the first and second axle 15components along the common axis, as required by the process of Invention III.
Inventions IV and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I can be used to practice another and materially different process, such as a process which does not comprise clamping an axle clamp assembly to an outer circumferential surface of the 20first vehicular axle component using an axle clamping mechanism comprising three or more axle jaws that are caused by the axle clamping mechanism to apply substantially simultaneous and equal force against the first vehicular axle component; clamping a spindle clamp assembly to an outer circumferential surface of the 25second vehicular axle component using a spindle clamping mechanism comprising three or more spindle jaws that are caused by the spindle clamping mechanism to apply substantially simultaneous and equal force against the second vehicular axle component; and releasably coupling the axle clamp assembly to the spindle clamp assembly 30to thereby align the first vehicular axle component and the second vehicular axle component with one another along a common axis, as required by the process of Invention IV.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention II can be used to practice another and materially different process, such as a process which does not comprise inserting the first axle component through the axle opening; moving the axle movable element to thereby cause the three or more axle jaws to move toward the axle axis and into contact with the first axle component; inserting the second axle component through the spindle opening; 10moving the spindle movable element to thereby cause the three or more spindle jaws to move toward the spindle axis and into contact with the second axle component; and coupling the plurality of alignment rods to the other one of the axle clamp assembly and the spindle clamp assembly to thereby align the first and second axle 15components along the common axis, as required by the process of Invention III.
Inventions IV and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention II can be used to practice another and materially different process, such as a process which does not comprise clamping an axle clamp assembly to an outer circumferential surface of the 20first vehicular axle component using an axle clamping mechanism comprising three or more axle jaws that are caused by the axle clamping mechanism to apply substantially simultaneous and equal force against the first vehicular axle component; clamping a spindle clamp assembly to an outer circumferential surface of the 25second vehicular axle component using a spindle clamping mechanism comprising three or more spindle jaws that are caused by the spindle clamping mechanism to apply substantially simultaneous and equal force against the second vehicular axle component; and releasably coupling the axle clamp assembly to the spindle clamp assembly 30to thereby align the first vehicular axle component and the second vehicular axle component with one another along a common axis, as required by the process of Invention IV.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Likewise, the Inventions are mutually exclusive. This is because the process of Invention III comprises moving the axle movable element to thereby cause the three or more axle jaws to move toward the axle axis and into contact with the first axle component; inserting the second axle component through the spindle opening; 10moving the spindle movable element to thereby cause the three or more spindle jaws to move toward the spindle axis and into contact with the second axle component; and coupling the plurality of alignment rods to the other one of the axle clamp assembly and the spindle clamp assembly to thereby align the first and second axle 15components along the common axis, which is not required by the process of Invention IV. Likewise, the process of Invention IV comprises clamping an axle clamp assembly to an outer circumferential surface of the 20first vehicular axle component using an axle clamping mechanism comprising three or more axle jaws that are caused by the axle clamping mechanism to apply substantially simultaneous and equal force against the first vehicular axle component; clamping a spindle clamp assembly to an outer circumferential surface of the 25second vehicular axle component using a spindle clamping mechanism comprising three or more spindle jaws that are caused by the spindle clamping mechanism to apply substantially simultaneous and equal force against the second vehicular axle component; and releasably coupling the axle clamp assembly to the spindle clamp assembly 30to thereby align the first vehicular axle component and the second vehicular axle component with one another along a common axis, which is not required by the process of Invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726